Opinión de conformidad en parte y disidente en parte emi-tida por el
Juez Asociado Señor Colón Pérez,
a la cual se une el Juez Asociado Señor Estrella Martínez.
Por no albergar duda alguna de que, en escenarios como el de autos —en el que una de las partes, luego de un proceso de divorcio, es titular de un bien común proindiviso de valor sustancial— puede proceder una pensión excón-yuge, siempre que tal bien no sea rentable o que produzca cantidades líquidas que permitan el sustento del excón-yuge peticionario, estamos conformes con esa parte del re-sultado al que, en el presente caso, se llega hoy.
Ahora bien, respetuosamente disentimos de aquella parte del resultado en la que se ordena que, cuando exista el mencionado bien común proindiviso y se asigne una pen-sión excónyuge, los pagos realizados en concepto de dicha pensión se descuenten —es decir, que sean a cargo— de la participación que, al momento en que se liquide dicha co-munidad, le corresponda al alimentista. Veamos por qué.
I
Los hechos ante nos no están en controversia. Como co-rrectamente se señala en la opinión mayoritaria, luego de veinticinco años de casados, en el 2009, el señor Manuel *333Correa Márquez y la señora Carmen Juliá Rodríguez se divorciaron, creándose así entre ellos una comunidad de bienes postganancial. Posteriormente, la señora Juliá Ro-dríguez solicitó una pensión excónyuge. Adujo que sufría varias condiciones médicas y que carecía de experiencia profesional para obtener alguna oportunidad de empleo, puesto que durante la vigencia del matrimonio se dedicó al cuido de su familia. Según alegó, tales son las razones por las que carece de ingreso alguno para su sustento.
Así las cosas, luego de evaluar la petición presentada por la señora Juliá Rodriguez, y también la situación eco-nómica de ambas partes, el Tribunal de Primera Instancia declaró “con lugar” la referida solicitud y le ordenó al señor Correa Márquez el pago de una pensión excónyuge.
Inconforme con dicho proceder, el señor Correa Márquez presentó un recurso de apelación ante el Tribunal de Apelaciones. Adujo que el foro primario erró al determinar que éste tenía capacidad económica, al no especificar que la pensión excónyuge debía ser considerada un adelanto de la participación en la liquidación de bienes gananciales y al no considerar que la peticionaria residía en una propie-dad en común proindiviso. A dicha solicitud, la señora Ju-liá Rodríguez se opuso.
Examinados los planteamientos de las partes, el foro ape-lativo intermedio revocó la decisión del Tribunal de Primera Instancia. Ello, pues concluyó que la señora Juliá Rodríguez era propietaria en común proindiviso de la propiedad donde residía con sus hijos, en ese momento valorada en $648,000. Así pues, dicho foro entendió que no cumplía con el requisito de necesidad económica, pues ésta tenía una participación proindivisa en una propiedad con valor sustancial, así como con otra serie bienes muebles que no fueron especificados, suficientes para poder mantenerse.
Insatisfecha, la señora Juliá Rodríguez acude ante nos mediante un recurso de certiorari. En esencia, señala que erró el foro apelativo intermedio al determinar que ésta no *334probó su necesidad económica y que carecía de medios su-ficientes para vivir. El señor Correa Márquez se opuso.
Contando con el beneficio de la comparecencia de ambas partes, este Tribunal expidió el recurso ante nos. En esen-cia, resuelve que, si bien puede proceder la pensión excón-yuge en aquellos casos en que un alimentista sea propieta-rio en común proindiviso de un bien que no genere rentas líquidas, las cantidades otorgadas en concepto de dicha pensión —si se concede— deberán ser descontadas de la participación de dicho alimentista, una vez se liquide la comunidad de bienes.
Como mencionamos anteriormente, con la primera parte de ese resultado estamos conformes. Disentimos de aquella parte del resultado donde se establece que, en este tipo de caso, las cantidades otorgadas en concepto de pen-sión excónyuge deberán ser descontadas de la participa-ción de dicho alimentista, una vez se liquide la comunidad de bienes. Nos explicamos.
h—i
Como se sabe, en materia de divorcio, es conocido que el origen de la pensión excónyuge surge de la obligación de los cónyuges de alimentarse y brindarse socorro mutuo. Véase Soto López v. Colón, 143 DPR 282, 288 (1997). Así pues, para que proceda la concesión de este tipo de pensión, es requisito indispensable que exista una necesidad económica de una de las partes y, además, que la misma sea a conse-cuencia del divorcio. Cuando ambas condiciones se encuen-tran, procede la reclamación de alimentos al excónyuge al amparo del Artículo 109 del Código Civil, 31 LPRA sec. 385. Véase Morales v. Jaime, 166 DPR 282 (2005).
Establecidas ambas condiciones, el Artículo 109 del Có-digo Civil, supra, establece aquellos criterios que deben considerarse para establecer la cuantía de la pensión, mas *335no para su concesión. Entre estos criterios, se encuentran los siguientes:
(a) Los acuerdos a que hubiesen llegado los [excónyuges].
(b) La edad y el estado de salud.
(c) La cualificación profesional y las probabilidades de ac-ceso a un empleo.
(d) La dedicación pasada y futura a la familia.
(e) La colaboración con su trabajo en las actividades mer-cantiles, industriales o profesionales del otro cónyuge.
(f) La duración del matrimonio y de la convivencia conyugal.
(g) El caudal y medios económicos y las necesidades de uno y otro cónyuge.
(h) Cualquier otro factor que considere apropiado dentro de las circunstancias del caso. Art. 109 del Código Civil, supra.
Por último, en cuanto a la figura de la pensión excón-yuge, es preciso señalar que la determinación del monto en alimentos a los cuales tendrá derecho el alimentista debe realizarse en proporcionalidad al caudal o medios del excónyuge alimentante y a las necesidades del excónyuge alimentista. Cortes Pagán v. González Colón, 184 DPR 807 (2012); Cantellops v. Cautiño Bird, 146 DPR 791 (1998); González v. Suárez Milán, 131 DPR 296 (1992).
Como se puede apreciar, la normativa antes expuesta, a todas luces, ata la concesión de una pensión excónyuge al requisito de establecer la necesidad económica de una de las partes como consecuencia de su divorcio. Es decir, si tal necesidad económica como consecuencia del divorcio no se logra demostrar, no hay derecho a una pensión excónyuge.
Lo anterior es necesario tenerlo muy presente, particu-larmente en casos como el de marras donde la figura jurí-dica de la pensión excónyuge comparte espacio con la fi-gura jurídica de la comunidad de bienes. Recordemos que este Tribunal claramente ha establecido que el concepto de alimentos entre excónyuges no es afín al régimen de la co-munidad de bienes. Soto López v. Colón, supra, pág. 288.
Al respecto, y según ha sido sentenciado por este Tribunal, el hecho de que las referidas figuras jurídicas no sean *336afines tiene su razón de ser en que los alimentos entre excónyuges tienen su fundamento en el deber jurídico esta-blecido en el Art. 109 del Código Civil, supra. Esto es, las partes tienen que prestarse mutuo socorro cuando no cuen-ten con medios suficientes para vivir. Dicha obligación está supeditada, claro está, a la existencia de una situación de necesidad económica. Mientras que, por otro lado, la parti-cipación de los comuneros en la administración y el disfrute de los bienes de la comunidad es un derecho propio y para hacerlo valer no hay que demostrar necesidad alguna. Soto López v. Colón, supra, pág. 288. En establecer esta diferencia es en lo que, a nuestro juicio, falla la opinión emitida por el Tribunal.
Al resolver que al momento de liquidar una comunidad de bienes postganancial, el dinero recibido en concepto de pensión excónyuge debe tratarse como un adelanto de la participación del excónyuge alimentista en la referida liqui-dación de bienes, lejos seguir los lineamientos establecidos en Soto López v. Colón, supra —donde se le da un trata-miento distinto a las figuras jurídicas de pensión excónyuge y comunidad de bienes—, este Tribunal opta por, de manera errónea y desacertada, entremezclarlas. Al así hacerlo, una mayoría de los Jueces y Juezas que forman parte de este Alto Foro derrotan el propósito de lo que es, en sí misma, una pensión excónyuge, pues al convertir el dinero que se brinda en concepto de este tipo de pensión en un mero ade-lanto de la participación en una comunidad de bienes post-gananciales, se desnaturaliza esta figura jurídica, que como vimos está atada al criterio de necesidad económica.
Si la pensión excónyuge, en casos como el de autos, debe considerarse como un mero adelanto de la participación en una comunidad de bienes postgananciales, ¿para qué la exi-gencia jurisprudencial de demostrar necesidad económica, como consecuencia del divorcio, al momento de solicitar una pensión excónyuge? ¿Para qué? Si, al final del día, según resuelve este Tribunal, la pensión excónyuge concedida sería *337con cargo a la propia alimentista en la medida en que los pagos en tal concepto serán descontados de su participación en la comunidad postganancial. Es decir, la pensión excón-yuge la terminaría pagando, con su propio pecunio, la ali-mentista que presuntamente la necesitaba. Lo anterior re-sulta en un contrasentido. Para ello no es necesario demostrar necesidad económica.
En fin, la interpretación que hoy hace una mayoría de este Tribunal sobre el alcance de las figuras jurídicas en controversia no nos convence. La misma no responde a los intereses que pretende proteger la normativa que gobierna los asuntos en el campo del derecho de familia.
Así pues, si bien estamos conformes con reconocer el derecho a una pensión excónyuge en aquellos escenarios en que existan bienes en común proindiviso, pero que no son rentables o brindan cantidades líquidas que permitan el sustento del excónyuge, en lugar de determinar que el dinero recibido en concepto de pensión excónyuge se trate como una adelanto de la participación del excónyuge ali-mentista en la comunidad de bienes postgananciales, hu-biéramos dado un trato por separado a las figuras jurídicas en controversia y, en consecuencia, hubiésemos resuelto que al momento en que se liquida una comunidad de bie-nes no puede tomarse en consideración lo recibido por un alimentista en concepto de una pensión excónyuge. Eso es lo más correcto. Eso es lo más justo.